Executive Compensation Recoupment Policy
(Adopted September 11, 2013)

 

This policy covers each of the executive officers (each a “covered executive”)
of Kraton Performance Polymers, Inc. (the “Company”) who serves as an “officer”
of the Company, as such term defined under Rule 16a-1(f) of the Securities
Exchange Act of 1934, as amended.

 

The Company will, to the extent permitted by governing law, seek to recover, at
the direction of the Compensation Committee after it has considered the costs
and benefits of doing so, any annual incentive compensation payment, long-term
incentive payment or other payment to a covered executive under the following
circumstances:

 

·The payment was predicated upon achieving certain financial results that were
subsequently the subject of a substantial restatement of the Company’s financial
statements as filed with the Securities and Exchange Commission;

 

·The Compensation Committee determines that the covered executive engaged in
fraud or willful misconduct that caused or substantially caused the substantial
restatement; and

 

·A lower payment would have been made to the covered executive based upon the
restated financial results.

 

In each instance, the Company will to the extent practicable seek to recover
from the covered executive the amount by which the Compensation Committee has
determined that an incentive payment made in the prior three years to such
covered executive for the relevant period exceeded the lower payment that would
have been made based on the restated financial results. Application of this
policy does not preclude the Company from taking any other action to enforce a
covered executive’s obligations to the Company, including termination of
employment or institution of civil or criminal proceedings

 

The Compensation Committee will make all determinations required under this
policy in its sole and absolute discretion, and such determinations shall be
conclusive and binding on all persons, including each covered executive and the
Company.

 



 

